      Case 1:21-mj-00196-GMH Document 1 Filed 02/03/21 Page 1 of 1




                           District of Columbia




          Defendant(s)




Code Section                                  Offense Description




                                                                Complainant’s signature


                                                                 Printed name and title



                                                                          Digitally signed by
                                                                          G. Michael Harvey
                                                                   Judge’s signature
                                                  G. Michael Harvey

                                                                 Printed name and title
